 

Case 1:21-cv-00860-BAM Document1 Filed 05/28/21 Page 1 of 4

FILED

MAY 28 2021

 

BY,

 

re DEPUTY CL 7)
IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

DowEkk, Cox 41-2720 [eZ -AAA S (oO Pan)

(Name of Plaintiff) (Case Number)
AO. fey 5005 fe)

 

VS. COMPLAINT
Meaty Kgtae SZ [Reon
OFIcmes OF THE Copguneny7

CORRECTIOIED CUFICERG
(Names of Defendants) _

I. Previous Lawsuits:

A. Have you brought any other lawsuits while a prisoner: O Yes WANo

B. If your answer to Ais yes, how many?: __ Describe the lawsuit in the space
below. (If there is more than one lawsuit, describe the additional lawsuits on another piece of paper
using the same outline.)

1. Parties to this previous lawsuit:

Plaintiff

 

 

Defendants

 

 

FORM TO BE USED BY A PRISONER IN FILING A COMPLAINT
UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. § 1983 Rev'd 5/99
 

Case 1:21-cv-00860-BAM Document1 Filed 05/28/21 Page 2 of 4

Court (if Federal Court, give name of District; if State Court, give name of County)

 

6.

7.

. Docket Number

 

Name of judge to whom case was assigned

 

. Disposition (For example: Was the case dismissed? Was it appealed? Is it still pending?)

 

Approximate date of filing lawsuit

 

Approximate date of disposition

 

I. Exhaustion of Administrative Remedies

A. Is there a grievance procedure available at your institution? whe CO No

B. Have you filed a grievance concerning the facts relating to this complaint?

. Yes 0 No
If your answer is no, explain why not

 

 

C. Is the grievance process completed? O Yes K

Il. Defendants

(In Item A below, place the full name of the defendant in the first blank, his/her official
position in the second blank, and his/her place of employment in the third blank. Use item B
for the names, positions and places of employment of any additional defendants.)

A. Defendant Goveewent Offcsars is employed as CoRRECTION AL
OFFICERS at_Aperil KERas SAE FREON

B. Additional defendants % oy%EP oPERO nave

 

 

 

 

 

 
 

Case 1:21-cv-00860-BAM Document1 Filed 05/28/21 Page 3 of 4

IV. Statement of Claim

(State here as briefly as possible the facts of your case. Describe how each defendant is
involved, including dates and places. Do not give any legal arguments or cite any cases or
statutes. Attach extra sheets if necessary.)

1 URS. CERTIAL Bowl Sorabiha CREREW 1 Ceti ONE MEA Ma
OUTLERK AT LUE THiS Yaw F-i3 “kl MS NLER ace Fort ae / ie

 

 

L LAE (4 THE (ABE tui THe Cage Ou Clas) AMO NASD ACAU 7
AYE Mops Bh) BACE tatiey ¢ 1PUE 70 LE TR CBF feu We Yel
“the vCasy bet ME Coody Cir THEY COULOVE KILLED (AE AAD AOBLY
Mine Knotny WITH YD tL Man Orn365 But FuRST | toradt THE hee
“Hurpdurty WVETORID iy INTRUAL AGLI Genes “Wis neti “0 ORE olor AUD
be Kathy

V. Relief.

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite
no cases or statutes.)
; d
/ Ayr THE Cours FO AuwARO UE HiOCO,COO.CO P\Uiyes “Ancsons
THe DWMREE TE On 1 NE Newraley Aub MUKA IS ERE
Anh, (MOEA RAb EK AQ FoR. INTERVAL REFERS I Vlelealp [ANEEEI
YS cage ¢ tots ALS LIKE THE Carte, te Flug Orinibas Cees AGdhsr
Ones meas _Offiecnls ANMO, | 7

 

 

 

Signed this dc day of Sancza , 20 LI

Monell. bre

(Signature of Plaintiff)

 

I declare under penalty of perjury that the foregoing is true and correct.

Se QU-QI Lendl! fe

(Date) (Signature of Plaintiff)

 

 
1:21-cv-00860-BAM Document1 Filed 05/28/21 Page 4 of 4

COWD ¢

7

Slur rifle Fuk uP MCR

3 f
Vistar oF tRorecal_ 13

 

 
